Citation Nr: 1108932	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  05-08 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The veteran had active service from May 1973 to January 1977 as well as active duty for training in August 1978.

The matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Jackson Regional Office (RO).  In a May 2003 rating decision, the RO increased the rating for the Veteran's chronic low back syndrome to 40 percent effective December 19, 2002, the date of the claim for increase.  In an August 2003 rating decision, the RO denied a TDIU.  In a February 2004 rating decision, the RO denied an increased (compensable) rating for hearing loss of the left ear.  The Veteran perfected an appeal for higher ratings for the above disabilities.

On his March 2005 VA Form 9, the Veteran requested a videoconference Board hearing. On July 2005 correspondence, the Veteran indicated that he wished to withdraw his request for a Board hearing.

The claims were denied by the Board in September 2008, and appealed by the Veteran.  Thereafter, in November 2010, pursuant to a memorandum decision, the United States Court of Appeals for Veterans Claims (Court) set aside the Board's decision to deny the Veteran's claim of TDIU and remanded the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The record shows the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated February 2003 and October 2003.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the March 2006 correspondence provided to the Veteran.

In light of points raised in the memorandum decision, and review of the claims file, the Board finds that further action on the claim on appeal is warranted.  

The Veteran is currently rated 40 percent disabled for chronic low back syndrome, 10 percent for tinnitus, and noncompensable for left ear hearing loss.  The combined disability rating is 50 percent. 

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  If unemployability is the result of a single service-connected disability, that disability must be rated at 60 percent or more.  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  See 38 C.F.R. § 4.16(a) (2010).

At 50 percent, the Veteran's combined disability rating does not meet the schedular criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) (2010).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.

Rating boards are required to submit to the Director of Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b) (2010).  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the Director, Compensation and Pension Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, the Board denied the Veteran's TDIU claim, finding he is unemployable due to a non-service-connected neck disorder.  Veteran has argued that despite the non-service-connected neck injury, he is unemployable solely due to this service-connected low back disorder.  The Court has determined another VA examination is necessary to determine if the Veteran is unemployable solely due to his service-connected disabilities, notwithstanding his non-service-connected neck disorder. 

The Social Security Administration (SSA) granted him disability benefits effective September 1987.  The SSA cited the Veteran's history of both service and non-service-connected injuries, and gave a primary diagnosis of severe cervical spondylolisis. 

In the September 2008 decision, the Board determined that "[c]ompentent medical evidence does not indicate that the [V]eteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment commensurate with his education and work experience."  Although the Veteran argued that the evidence showed he was unemployable solely due to his service-connected disabilities, the Court agreed that the Board was correct that there was no medical evidence that ventures such an opinion.  However, the Court further found that the evidence does show that the Veteran uses a TENS unit on the lower back and uses both a cane and rolling walker.  As the Veteran has only had employment as a laborer on construction sites and has a GED, such back discomfort and difficulty in ambulation would likely constituted a distinct impediment to further employment.  

The Court concedes that it unclear what mobility symptoms are related to his non-service-connected neck disorder versus his service-connected low back disability.  The Court points out that when it is impossible to separate the effects of a service- connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the veteran's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In lights of the points made above, the Board finds a VA examination and opinion is necessary to determine if the Veteran is unemployable solely due to his service-connected disabilities of chronic low back disorder, tinnitus, and left ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected low back disorder, tinnitus, and left ear hearing loss.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran and his representative are to be informed of such.

2.  The AMC/RO should schedule another VA examination of the Veteran, and request the VA examiner to offer an opinion as to whether by reason of his service-connected disabilities alone he is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The VA examiner is asked to comment on the specific limitations caused by the Veteran's service-connected low back disability, and how the low back disability impacts occupational functioning.  The physician is also asked to comment on the Veteran's non-service connected neck disorder and its effects on mobility.  If the physician cannot separate the mobility symptoms of his service-connected low back disorder from his non-service-connected neck disorder, the physician must state so. 
In addition, the examiner should note whether the service-connected low back disability necessitates the use of a TENS unit, cane, and/or a walker, and if so the effect these appliances have on his ability to work.

All indicated tests and studies are to be performed.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  

3.  After completion of the above and any additional development deemed necessary, the issue of TDIU should be reviewed.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


